Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 6 is objected to because of the following informalities.  
Claim 6 recites “a transceiver configured of transmitting”, should read — a transceiver configured [[of]]for transmitting —. 
Claim 6 recites “a processor configured of controlling”, should read — a processor configured [[of]]for controlling —. 
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 4, 7, 9, and 11-18 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception involving abstract ideas without significantly more.

Step 1 (MPEP § 2106.03)
Step 1 of the 2019 PEG analyzes the claims to determine whether the claims fall into one of the four statutory categories of a method, a machine, an item of manufacture, or a material.
Claims 1-5 are directed to a method.
Claims 6-10 are directed to a vehicle, i.e. a machine.
Claims 11-18 are directed to a method.
Therefore, claims 1-18 fall into at least one of the four statutory categories. 

Step 2A, Prong I (MPEP § 2106.04)
Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas: 
mathematical concepts 
mathematical relationships, mathematical formulas or equations, mathematical calculations
certain methods of organizing human activity, and/or
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
mental processes.
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate on the recited abstract ideas for the remainder of the 35 U.S.C 101 rejection. The examiner submits that the following claim limitations constitute an abstract idea, i.e. a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation, or “certain methods of organizing human activity”, such as fundamental economic principles or practices or commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
 For clarity, claims 1, 3, 5, 6, 8, and 10 do not recite abstract ideas.

Claim 2, similar to claim 7, recites the following abstract ideas, bolded for emphasis:
“The method of claim 1, wherein the consent to provision of the information is determined according to a type of service that a driver of the vehicle requests.”
This is equivalent to a person determining that consent has been given when a driver requests a service, i.e. an evaluation.

Claim 11 recites the following abstract ideas, bolded for emphasis:
“A method of collecting vehicle data from a vehicle by a vehicle data management server, the method comprising: 
receiving the vehicle data from the vehicle; 
determining, by use of the received vehicle data, whether a service that a driver of the vehicle requests is provided; and 
transmitting a piece of the vehicle data to a service server when the service that the driver requests is provided, the piece being required for providing the service.”
This is equivalent to a person determining, based on the vehicle data, whether a driver requested service is provided, i.e. an judgement.

Claim 13 recites the following abstract ideas, bolded for emphasis:
“The method of claim 12, wherein the consent to provision of the information is determined according to a type of the service that the driver of the vehicle requests.”
This is equivalent to a person determining that consent has been given when a driver requests a service, i.e. an evaluation.

Claim 15 recites the following abstract ideas, bolded for emphasis:
“The method of claim 11, 
wherein the vehicle has vehicle identification information set, 
wherein the vehicle data management server is configured to receive a piece of the vehicle data in which consent to provision of information is given, from each of a plurality of vehicles, based on the vehicle identification information related to the vehicle, and 
wherein the vehicle data management server is configured to transmit, to the service server, information collected using the vehicle identification information related to each of the plurality of vehicles.”
This is equivalent to a person determining that the vehicle data is associated with a specific vehicle based on the vehicle identification information and determining that the information is associated with a particular vehicle base on the vehicle identification information, wherein a person is able to identify a plurality of different vehicles based on each vehicle’s identification information, i.e. an evaluation and an observation.

Accordingly, claims 2, 4, 7, 9, and 11-18 recite at least one abstract idea.


Step 2A, Prong II (MPEP § 2106.04)
Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claims recite any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations. The examiner submits that the following limitations do not integrate the aforementioned abstract ideas into a practical application for the reasons outlined below. 

Claim 2 recites the following additional elements, inherited from claim 1, underlined for emphasis:
“A method of providing vehicle data by a vehicle, the method comprising: 
acquiring the vehicle data of the vehicle; 
receiving information on whether consent to provision of information is provided for collection of the vehicle data; and 
transmitting a piece of the vehicle data in which the consent to provision of the information is given, to a vehicle data management server by use of a communication device of the vehicle.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, “acquiring the vehicle data of the vehicle; receiving information on whether consent to provision of information is provided for collection of the vehicle data; and transmitting a piece of the vehicle data in which the consent to provision of the information is given, to a vehicle data management server by use of a communication device of the vehicle” are examples of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Claim 7 recites the following additional elements, inherited from claim 6, underlined for emphasis:
“A vehicle for providing vehicle data in a vehicle data management system, the vehicle comprising: 
a transceiver configured of transmitting and receiving a signal; and 
a processor configured of controlling the transceiver, wherein the processor is configured to acquire the vehicle data of the vehicle, receive information on whether consent to provision of information is provided for collection of the vehicle data, and transmit a piece of the vehicle data in which the consent to provision of the information is given, to a vehicle data management server.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, “a transceiver configured of transmitting and receiving a signal; and a processor configured of controlling the transceiver, wherein the processor is configured to acquire the vehicle data of the vehicle, receive information on whether consent to provision of information is provided for collection of the vehicle data, and transmit a piece of the vehicle data in which the consent to provision of the information is given, to a vehicle data management server” are examples of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Claim 11 recites the following additional elements, underlined for emphasis:
“A method of collecting vehicle data from a vehicle by a vehicle data management server, the method comprising: 
receiving the vehicle data from the vehicle; 
determining, by use of the received vehicle data, whether a service that a driver of the vehicle requests is provided; and 
transmitting a piece of the vehicle data to a service server when the service that the driver requests is provided, the piece being required for providing the service.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, “receiving the vehicle data from the vehicle;... and transmitting a piece of the vehicle data to a service server when the service that the driver requests is provided, the piece being required for providing the service” are examples of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Claim 12 recites the following additional elements, underlined for emphasis:
“The method of claim 11, wherein the vehicle data received from the vehicle includes a piece in which consent to provision of information is provided for collection of the vehicle data.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, “wherein the vehicle data received from the vehicle includes a piece in which consent to provision of information is provided for collection of the vehicle data” is an example of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Claim 14 recites the following additional elements, underlined for emphasis:
“The method of claim 11, further including: receiving, from the vehicle, information on whether consent to provision of information is provided for collection of the vehicle data.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, “receiving, from the vehicle,” is an example of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Claim 15 recites the following additional elements, underlined for emphasis:
“The method of claim 11, 
wherein the vehicle has vehicle identification information set, 
wherein the vehicle data management server is configured to receive a piece of the vehicle data in which consent to provision of information is given, from each of a plurality of vehicles, based on the vehicle identification information related to the vehicle, and 
wherein the vehicle data management server is configured to transmit, to the service server, information collected using the vehicle identification information related to each of the plurality of vehicles.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, “wherein the vehicle data management server is configured to receive a piece of the vehicle data in which consent to provision of information is given, from each of a plurality of vehicles... and wherein the vehicle data management server is configured to transmit, to the service server, information collected using the vehicle identification information related to each of the plurality of vehicles” are examples of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

Claim 16 recites the following additional elements, underlined for emphasis:
“The method of claim 11, further including: transmitting, to the service server, a request for a charge for the piece of the vehicle data transmitted to the service server.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, “transmitting, to the service server, a request for a charge for the piece of the vehicle data transmitted to the service server” is an example of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

The additional limitations are recited at a high level of generality, defined by function, such that the machine is not an integral part of the claim (MPEP § 2106.04(d).I.).
Further, the additional limitations do not 
Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a))
Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b))
Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c))
Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e))

Therefore, claims 2, 4, 7, 9, and 11-16 have additional limitations that do not integrate the recited abstract ideas into a practical application.

Step 2B (MPEP § 2106.05)
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 
When considered individually or in combination, the additional limitations of claims 2, 4, 7, 9, and 11-16 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements, performing functions as designed, simply accomplishes execution of the abstract ideas. 
Further, the additional limitations of claims 2, 4, 7, 9, and 11-16 are example(s) of appending a well-understood, routine, and conventional activity previously known in the industry, specified at a high level of generality, to the judicial exception — (MPEP § 2106.05(d).II).
The additional limitations of “receiving”, “acquiring”, and “transmitting” are examples of receiving or transmitting data over a network. 

Therefore, the additional limitations of claims 2, 4, 7, 9, and 11-16 do not amount to significantly more than the judicial exception. 

Dependent claims 4, 9, 17, and 18 rely upon and further qualify the abstract ideas but do not impart additional elements and so, cannot integrate the idea into a practical application or result in a claim that is significantly more than the judicial exception.

Thus, claims 2, 4, 7, 9, and 11-18 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitao et al. (PGPub No US 2003/0229528 A1), henceforth known as Nitao.

Regarding claim 1, the claim limitations recite a method having limitations similar to those of claim 6 and is therefore rejected on the same basis, as outlined below. 

Regarding claim 2, the claim limitations recite a method having limitations similar to those of claim 7 and is therefore rejected on the same basis, as outlined below. 

Regarding claim 3, the claim limitations recite a method having limitations similar to those of claim 8 and is therefore rejected on the same basis, as outlined below. 

Regarding claim 4, the claim limitations recite a method having limitations similar to those of claim 9 and is therefore rejected on the same basis, as outlined below. 

Regarding claim 5, the claim limitations recite a method having limitations similar to those of claim 10 and is therefore rejected on the same basis, as outlined below. 

Regarding claim 6, Nitao teaches:
A vehicle for providing vehicle data in a vehicle data management system, the vehicle comprising: 
(Nitao, 
See at least FIG. 1, FIG. 2, ¶[0047], ¶[0048], ¶[0075]: (information collection/modification/distribution apparatus 4, information providing apparatus 30, information using apparatus 24); FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car); ¶[0022]-¶[0028], ¶[0085]: (collects information, provides collected information);
Where the information providing apparatus 30 is a vehicle (A vehicle) that provides information such as a vehicle model, repair history, position, accident history, driver attributes, for example (for providing vehicle data) to information collection/modification/distribution apparatus 4 (in a vehicle data management system))

a transceiver configured of transmitting and receiving a signal; and 
(Nitao, 
See at least FIG. 3: (340), ¶[0088], ¶[0090], ¶[0092]: (wireless apparatus 340 receives and transmits information); ¶[0089]: (information providing apparatus 30 includes an automotive vehicle);
Where wireless apparatus 340, part of a vehicle (a transceiver), receives and transmits information (configured of transmitting and receiving a signal)
This is equivalent to “a communication device of the vehicle” of claim 1)

a processor configured of controlling the transceiver, wherein the processor is configured to 
acquire the vehicle data of the vehicle, 
(Nitao, 
See at least FIG. 3: (338), ¶[0090]: (server 338); FIG. 4, ¶[0103], ¶[0104]: (CPU 102); ¶[0113]: (transmits/receives information via wireless apparatus 340); ¶[0022]-¶[0028], ¶[0093]-¶[0098]: (server 338 collects information);
Where information providing apparatus 30, a vehicle, uses server 338, implemented by CPU 102 (a processor), to transmit/receive information via wireless apparatus 340 (configured of controlling the transceiver), wherein the server 338 (wherein the processor is configured to) collects information related to the vehicle (acquire the vehicle data of the vehicle))

receive information on whether consent to provision of information is provided for collection of the vehicle data, and 
(Nitao, 
See at least FIG. 2: (registration), FIG. 12: ((A), registration), ¶[0071], ¶[0225], ¶[0226]: (consent of the information provision of the information providing apparatus 30); FIG. 3: (332), ¶[0100]-¶[0102]: (server 338, display/input apparatus 332); FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car);
Where server 338, via display/input apparatus 332, registers the user of the information providing apparatus 30 (receive information) that include the contents of consent of the information provision (on whether consent to provision of information is provided) of the information providing apparatus 30, i.e. a vehicle (for collection of the vehicle data))

transmit a piece of the vehicle data in which the consent to provision of the information is given, to a vehicle data management server.
(Nitao, 
See at least FIG. 2, FIG. 8, FIG. 12: (A, registration), ¶[0071], ¶[0225], ¶[0226]: (transmit registration, including consent of the information provision of the information providing apparatus 30); FIG. 3: (332), ¶[0100]-¶[0102]: (server 338, display/input apparatus 332); ¶[0022]-¶[0028], ¶[0085]: (collects information, provides collected information); FIG. 1, FIG. 2, ¶[0075]: (information collection/modification/distribution apparatus 4, information providing apparatus 30); FIG. 4, ¶[0103]-¶[0105]: (server);
Where server 338, via display/input apparatus 332, registers the user of the information providing apparatus 30 and transmits the registration information (transmit a piece of the vehicle data) that include the contents of consent of the information provision (in which the consent to provision of the information is given), to information collection/modification/distribution apparatus 4, implemented by a general computer, i.e. a server (to a vehicle data management server)).


Regarding claim 7, Nitao teaches the vehicle of claim 6. Nitao further teaches: 
wherein the consent to provision of the information is determined according to a type of service that a driver of the vehicle requests.
(Nitao, 
See at least FIG. 2: (registration), FIG. 12: ((A), registration), ¶[0071], ¶[0225], ¶[0226]: (consent of the information provision of the information providing apparatus 30); ¶[0009]: (predetermined information for the predetermined service), ¶[0022]-¶[0028]: (collects information, provides collected information, based on type of service); ¶[0076], ¶[0077], ¶[0085], ¶[0086]: (provided information based on a subscribed company);
Where the user of the information providing apparatus 30, i.e. the driver of the vehicle, consents to the information provision of the information providing apparatus 30 (wherein the consent to provision of the information), based on a registration to a subscription for a service, i.e. a driver requested subscription (is determined according to a type of service that a driver of the vehicle requests), such as an insurance service;
The type of information provided is based on the information requested by the information using apparatus 24, i.e. the service provider).


Regarding claim 8, Nitao teaches the vehicle of claim 6. Nitao further teaches:
wherein the vehicle data includes at least one among collected-data list information, real-time traffic condition information, periodic road traffic condition information, event triggering road traffic condition information, service request information, vehicle state information, vehicle driving record information, vehicle sharing information, image information, in-vehicle temperature and environment information, vehicle impact information, driver information, and passenger information related to the vehicle.
(Nitao, 
See at least FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car); ¶[0025], ¶[0261]: (past record of repairs, accidents, failures, collisions, provides information to insurance company); ¶[0085], ¶[0086]: (information provided based on a subscribed insurance company); 
Where the collected information from the information providing apparatus 30, i.e. a vehicle (wherein the vehicle data), includes a record of past repairs, accidents, collisions (includes at least one among... vehicle driving record information)).


Regarding claim 9, Nitao teaches the vehicle of claim 7. Nitao further teaches:
wherein the service that the driver of the vehicle requests includes at least one among an insurance service, a vehicle maintenance service, a location and communication service, a travel-agency-related service, a navigation device upgrade service, a driving path recommendation service, a software update service, a vehicle-tax-related service, a road state information service, and a vehicle rental service.
(Nitao, 
See at least FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car); ¶[0025], ¶[0261]: (past record of repairs, accidents, failures, collisions, provides information to insurance company); ¶[0085], ¶[0086]: (information provided based on a subscribed insurance company); 
Where the collected information from the information providing apparatus 30, i.e. a vehicle, includes information related to a user subscribed service (wherein the service that the driver of the vehicle requests), such as an insurance service provider (requests includes at least one among an insurance service)).


Regarding claim 10, Nitao teaches the vehicle of claim 6. Nitao further teaches:
wherein the vehicle has vehicle identification information set, 
(Nitao, 
See at least FIG. 8, FIG. 9, ¶[0054], ¶[0055], ¶[0150], ¶[0151]: (database (DB) 5 of the information collection/modification/distribution apparatus 4); ¶[0085], ¶[0169], ¶[0171]: (mobile profile includes model, date of manufacture, number of years used, past repair record/collision, etc. linked to user profile);
Where each information providing apparatus 30, i.e. each vehicle (wherein the vehicle) provides information such as model, date of manufacture, number of years used, past repair record/collision, etc. and is linked with a user profile (has vehicle identification information set))

wherein the piece of the vehicle data in which the consent to provision of the information is provided is transmitted to the vehicle data management server, based on the vehicle identification information, and 
(Nitao, 
See at least FIG. 2, FIG. 8, FIG. 12: (A, registration), ¶[0071], ¶[0225], ¶[0226]: (transmit registration, including consent of the information provision of the information providing apparatus 30); FIG. 1, FIG. 2, ¶[0075]: (information collection/modification/distribution apparatus 4, information providing apparatus 30); FIG. 4, ¶[0103]-¶[0105]: (server); FIG. 8, FIG. 9, ¶[0054], ¶[0055], ¶[0150], ¶[0151]: (database (DB) 5 of the information collection/modification/distribution apparatus 4); ¶[0085], ¶[0169], ¶[0171]: (mobile profile includes model, date of manufacture, number of years used, past repair record/collision, etc. linked to user profile); ¶[0178]: (collecting rule for collecting information with respect to each information providing apparatus 30);
Where server 338, via display/input apparatus 332, registers the user of the information providing apparatus 30, the registration information (wherein the piece of the vehicle data) including the contents of consent of the information provision (in which the consent to provision of the information is provided), is transmitted to the information collection/modification/distribution apparatus 4, implemented by a general computer, i.e. a server (is transmitted to the vehicle data management server), and where information is collected from each information providing apparatus 30, i.e. each vehicle using a collecting rule based on the mobile profile for each information providing apparatus 30, linked to a user profile (based on the vehicle identification information))

wherein the vehicle data management server is configured to transmit, to a service server, information collected using the vehicle identification information related to each of a plurality of vehicles.
(Nitao, 
See at least FIG. 2, FIG. 13, ¶[0059], ¶[0022]-¶[0028], ¶[0085]: (collects information, transmits collected information); FIG. 2, FIG. 4, ¶[0103]-¶[0105]: (information collection/modification/distribution apparatus 4, information using apparatus 24, server); FIG. 8, FIG. 9, ¶[0054], ¶[0055], ¶[0150], ¶[0151]: (database (DB) 5 of the information collection/modification/distribution apparatus 4); ¶[0085], ¶[0169], ¶[0171]: (mobile profile includes model, date of manufacture, number of years used, past repair record/collision, etc. linked to user profile); ¶[0178]: (collecting rule for collecting information with respect to each information providing apparatus 30); FIG. 1 (plurality of information providing apparatus 30), FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car); 
Where the information collection/modification/distribution apparatus 4, implemented by a server (wherein the vehicle data management server), transmits to the information using apparatus 24, also implemented as a server (is configured to transmit, to a service server), information collected from each information providing apparatus 30, i.e. each vehicle using a collecting rule based on the mobile profile for each vehicle, linked to a user profile (information collected using the vehicle identification information), where the information is collected from a plurality of information providing apparatus 30, i.e. a plurality of vehicles (related to each of a plurality of vehicles)).


Regarding claim 11, Nitao teaches:
A method of collecting vehicle data from a vehicle by a vehicle data management server, the method comprising: 
(Nitao, 
See at least FIG. 1, FIG. 2, ¶[0047], ¶[0048], ¶[0075]: (information collection/modification/distribution apparatus 4, information providing apparatus 30, information using apparatus 24); FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car); ¶[0022]-¶[0028], ¶[0085]: (collects information, provides collected information); FIG. 1, FIG. 2, ¶[0075]: (information collection/modification/distribution apparatus 4, information providing apparatus 30); FIG. 4, ¶[0103]-¶[0105]: (server);
Where the information providing apparatus 30 is a vehicle that provides information such as a vehicle model, repair history, position, accident history, driver attributes, for example (A method of collecting vehicle data from a vehicle) to information collection/modification/distribution apparatus 4, implemented by a server (by a vehicle data management server))

receiving the vehicle data from the vehicle; 
(Nitao, 
See at least FIG. 2: (information collection); FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car); ¶[0025], ¶[0261]: (past record of repairs, accidents, failures, collisions, provides information to insurance company); ¶[0085], ¶[0086]: (information provided based on a subscribed insurance company); ¶[0022]-¶[0028], ¶[0085]: (collects information, provides collected information); FIG. 1, FIG. 2, ¶[0075]: (information collection/modification/distribution apparatus 4);
Where the information collection/modification/distribution apparatus 4 collects information (receiving the vehicle data) from information providing apparatus 30, mounted on a car (from the vehicle))

determining, by use of the received vehicle data, whether a service that a driver of the vehicle requests is provided; and 
(Nitao, 
See at least ¶[0085], ¶[0086]: (information provided based on a subscribed insurance company); ¶[0007]-¶[0009]: (provides information service to subscribers); ¶[0225], ¶[0226]: (desirable service, registration);
Where the information provided from the information providing apparatus 30 (determining, by use of the received vehicle data) is configured according to a subscribed insurance company (whether a service that a driver of the vehicle requests is provided); the process of registration for a subscription to a service inherently teaches determining a whether a driver requested service is provided)

transmitting a piece of the vehicle data to a service server when the service that the driver requests is provided, the piece being required for providing the service.
(Nitao, 
See at least FIG. 2, ¶[0082]: (information distribution); ¶[0075]: (information collection/modification/distribution apparatus 4, information providing apparatus 30, information using apparatus 24); FIG. 4, ¶[0103]-¶[0105]: (server); ¶[0225], ¶[0226]: (desirable service, registration); ¶[0009]: (predetermined information for the predetermined service), ¶[0022]-¶[0028]: (collects information, provides collected information, based on type of service); ¶[0076], ¶[0077], ¶[0085], ¶[0086]: (provided information based on a subscribed company);
Where the information collection/modification/distribution apparatus 4 transmits the information collected from information providing apparatus 30, i.e. a vehicle (transmitting a piece of the vehicle data) to the information using apparatus 24, implemented by a server (to a service server), when the user of information providing apparatus 30, i.e. the driver of the vehicle registers for a desirable service (when the service that the driver requests is provided), wherein the transmitted information is based on the type of provided service (the piece being required for providing the service)).


Regarding claim 12, Nitao teaches the method of claim 11. Nitao further teaches:
wherein the vehicle data received from the vehicle includes a piece in which consent to provision of information is provided for collection of the vehicle data.
(Nitao, 
See at least FIG. 2: (registration), FIG. 12: ((A), registration), ¶[0071], ¶[0225], ¶[0226]: (consent of the information provision of the information providing apparatus 30); FIG. 3: (332), ¶[0100]-¶[0102]: (server 338, display/input apparatus 332); FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car);
Where server 338, via display/input apparatus 332, registers the user of the information providing apparatus 30, i.e. the driver of the vehicle (wherein the vehicle data received from the vehicle) which include the contents of consent of the information provision (includes a piece in which consent to provision of information is provided) of the information providing apparatus 30, i.e. a vehicle (for collection of the vehicle data)).


Regarding claim 13, Nitao teaches the method of claim 12. Nitao further teaches: 
wherein the consent to provision of the information is determined according to a type of the service that the driver of the vehicle requests.
(Nitao, 
See at least FIG. 2: (registration), FIG. 12: ((A), registration), ¶[0071], ¶[0225], ¶[0226]: (consent of the information provision of the information providing apparatus 30); ¶[0009]: (predetermined information for the predetermined service), ¶[0022]-¶[0028]: (collects information, provides collected information, based on type of service); ¶[0076], ¶[0077], ¶[0085], ¶[0086]: (provided information based on a subscribed company);
Where the user of the information providing apparatus 30, i.e. the driver of the vehicle, consents to the information provision of the information providing apparatus 30 (wherein the consent to provision of the information), based on a registration to a subscription for a service, i.e. a driver requested subscription (is determined according to a type of service that a driver of the vehicle requests), such as an insurance service;
The type of information provided is based on the information requested by the information using apparatus 24, i.e. the service provider).


Regarding claim 14, Nitao teaches the method of claim 11. Nitao further teaches:
further including: receiving, from the vehicle, information on whether consent to provision of information is provided for collection of the vehicle data.
(Nitao, 
See at least FIG. 2: (registration), FIG. 12: ((A), registration), ¶[0071], ¶[0225], ¶[0226]: (consent of the information provision of the information providing apparatus 30); FIG. 3: (332), ¶[0100]-¶[0102]: (server 338, display/input apparatus 332); FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car);
Where server 338, via display/input apparatus 332, registers the user of the information providing apparatus 30, i.e. the driver of the vehicle (further including: receiving, from the vehicle, information) which include the contents of consent of the information provision (information on whether consent to provision of information is provided) of the information providing apparatus 30, i.e. a vehicle (for collection of the vehicle data)).


Regarding claim 15, Nitao teaches the method of claim 11. Nitao further teaches: 
wherein the vehicle has vehicle identification information set, 
(Nitao, 
See at least FIG. 8, FIG. 9, ¶[0054], ¶[0055], ¶[0150], ¶[0151]: (database (DB) 5 of the information collection/modification/distribution apparatus 4); ¶[0085], ¶[0169], ¶[0171]: (mobile profile includes model, date of manufacture, number of years used, past repair record/collision, etc. linked to user profile);
Where each information providing apparatus 30, i.e. each vehicle (wherein the vehicle) provides information such as model, date of manufacture, number of years used, past repair record/collision, etc. and is linked with a user profile (has vehicle identification information set))

wherein the vehicle data management server is configured to receive a piece of the vehicle data in which consent to provision of information is given, from each of a plurality of vehicles, based on the vehicle identification information related to the vehicle, and 
(Nitao, 
See at least FIG. 2, FIG. 8, FIG. 12: (A, registration), ¶[0071], ¶[0225], ¶[0226]: (transmit registration, including consent of the information provision of the information providing apparatus 30); FIG. 1, FIG. 2, ¶[0075]: (information collection/modification/distribution apparatus 4, information providing apparatus 30); FIG. 4, ¶[0103]-¶[0105]: (server); FIG. 8, FIG. 9, ¶[0054], ¶[0055], ¶[0150], ¶[0151]: (database (DB) 5 of the information collection/modification/distribution apparatus 4); ¶[0085], ¶[0169], ¶[0171]: (mobile profile includes model, date of manufacture, number of years used, past repair record/collision, etc. linked to user profile); ¶[0178]: (collecting rule for collecting information with respect to each information providing apparatus 30); FIG. 1 (plurality of information providing apparatus 30), FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car);
Where the information collection/modification/distribution apparatus 4, implemented by a server (wherein the vehicle data management server), receives the registration information of the user of the information providing apparatus 30 (is configured to receive a piece of the vehicle data) including the contents of consent of the information provision (in which consent to provision of information is given), for each of a plurality of information providing apparatus 30, i.e. a plurality of vehicles (from each of a plurality of vehicles), using a collecting rule based on the mobile profile for each information providing apparatus 30, linked to a user profile (based on the vehicle identification information related to the vehicle))

wherein the vehicle data management server is configured to transmit, to the service server, information collected using the vehicle identification information related to each of the plurality of vehicles.
(Nitao, 
See at least FIG. 2, FIG. 13, ¶[0059], ¶[0022]-¶[0028], ¶[0085]: (collects information, transmits collected information); FIG. 2, FIG. 4, ¶[0103]-¶[0105]: (information collection/modification/distribution apparatus 4, information using apparatus 24, server); FIG. 8, FIG. 9, ¶[0054], ¶[0055], ¶[0150], ¶[0151]: (database (DB) 5 of the information collection/modification/distribution apparatus 4); ¶[0085], ¶[0169], ¶[0171]: (mobile profile includes model, date of manufacture, number of years used, past repair record/collision, etc. linked to user profile); ¶[0178]: (collecting rule for collecting information with respect to each information providing apparatus 30); FIG. 1 (plurality of information providing apparatus 30), FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car); 
Where the information collection/modification/distribution apparatus 4, implemented by a server (wherein the vehicle data management server), transmits to the information using apparatus 24, also implemented as a server (is configured to transmit, to a service server), information collected from each information providing apparatus 30, i.e. each vehicle using a collecting rule based on the mobile profile for each vehicle, linked to a user profile (information collected using the vehicle identification information), where the information is collected from a plurality of information providing apparatus 30, i.e. a plurality of vehicles (related to each of a plurality of vehicles)).


Regarding claim 16, Nitao teaches the method of claim 11. Nitao further teaches:
further including: transmitting, to the service server, a request for a charge for the piece of the vehicle data transmitted to the service server.
(Nitao, 
See at least FIG. 2, FIG. 4, ¶[0103]-¶[0105]: (information collection/modification/distribution apparatus 4, information using apparatus 24, server); FIG. 2: (charge), ¶[0075], ¶[0084]: (information collection, information distribution, charges a fee for providing the collected information);
Where the information collection/modification/distribution apparatus 4 transmits, to the information using apparatus 24, implemented by a server (transmitting, to the service server), a charge (a request for a charge) for providing the information collected from the information providing apparatus 30, i.e. the vehicle (charge for the piece of the vehicle data) and transmitted to the information collection/modification/distribution apparatus 4, implemented by a server (transmitted to the service server)).


Regarding claim 17, Nitao teaches the method of claim 11. Nitao further teaches:
wherein the vehicle data includes at least one among collected-data list information, real-time traffic condition information, periodic road traffic condition information, event triggering road traffic condition information, service request information, vehicle state information, vehicle driving record information, vehicle sharing information, image information, in-vehicle temperature and environment information, vehicle impact information, driver information, and passenger information related to the vehicle.
(Nitao, 
See at least FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car); ¶[0025], ¶[0261]: (past record of repairs, accidents, failures, collisions, provides information to insurance company); ¶[0085], ¶[0086]: (information provided based on a subscribed insurance company); 
Where the collected information from the information providing apparatus 30, i.e. a vehicle (wherein the vehicle data), includes a record of past repairs, accidents, collisions (includes at least one among... vehicle driving record information)).


Regarding claim 18, Nitao teaches the method of claim 11. Nitao further teaches:
wherein the service that the driver of the vehicle requests includes at least one among an insurance service, a vehicle maintenance service, a location and communication service, a travel-agency-related service, a navigation device upgrade service, a driving path recommendation service, a software update service, a vehicle-tax-related service, a road state information service, and a vehicle rental service.
(Nitao, 
See at least FIG. 3, ¶[0088]-¶[0089]: (information providing apparatus 30, mounted on a car); ¶[0025], ¶[0261]: (past record of repairs, accidents, failures, collisions, provides information to insurance company); ¶[0085], ¶[0086]: (information provided based on a subscribed insurance company); 
Where the collected information from the information providing apparatus 30, i.e. a vehicle, includes information related to a user subscribed service (wherein the service that the driver of the vehicle requests), such as an insurance service provider (requests includes at least one among an insurance service)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwasaki et al. (PGPub No US 2020/0159251 A1) teaches a vehicle that includes a communicator configured to receive driving information from a management server, a controller configured to drive the vehicle on the basis of the driving information from the communicator, a manager configured to manage a compartment of the vehicle in which a service user receives a service from a service provider, and an interface set up in association with service-related information provided by the service provider and the compartment.
Tsuyunashi et al. (PGPub No US 2020/0076895 A1) teaches a data collection apparatus wherein the collection condition setting unit transmits the collection condition data generated by the collection condition data generation unit to each vehicle, and sets the collection condition data to each vehicle. The acquired data collection unit receives vehicle acquisition data satisfying the collection condition transmitted from each vehicle. The collection condition setting unit is capable of setting a plurality of collection conditions, and the acquired data collection unit filters the collection conditions to collect vehicle acquisition data.
Maddulapalli et al. (PGPub No US 2012/0130769 A1) teaches a method for conducting market research utilizing a telematics service system that provides a telematics service to a plurality of vehicles. The method includes, wirelessly communicating with a plurality of vehicles using the telematics service system and/or obtaining information from the plurality of vehicles using the communications system. The information relates to a usage of each vehicle of the plurality of vehicles. The method further includes utilizing the information to determine an appropriate design for a future vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         
/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668